DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 11/09/2021.
Claims 1, 5, 9, 12, 16, and 18 have been amended.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/09/2021 with respect to the rejections under 35 USC § 102/103 to have been considered but are moot in view of the new grounds of rejection and/or are not persuasive as described below.

On pg. 6-7 of the Remarks Applicant essentially argues:
“Applicant respectfully submits that Karlsson does not address iterative workloads, and also does not teach "determining an adjustment to a current allocation of at least one resource allocated to the at least one iterative workload by evaluating, for each iteration of the at least one iterative workload ..." 
It is noted that the index "k" in the equations of Karlsson indicates the "sampling interval" (see, e.g., par. 031), and not an iteration of the workload.
Thus, Karlsson does not disclose or suggest "obtaining a current performance of at least one iterative workload; determining an adjustment to a current allocation of at least one resource allocated to the at least one iterative workload by evaluating, for each iteration of 
	
Applicant’s arguments are essentially moot in view of the new grounds of rejection Sudarsan at item #7 who discloses dynamic performance monitoring and resource reallocation for application workloads which “focus[es] here on improving the performance of iterative applications” (pg. 49)…” we assume that the application is iterative, with the amount of computation done in each iteration being roughly the same” (pg. 50); and Karlsson is only relied upon for teaching an estimation/control model which incorporates “(ii) a performance metric” in addition to (i) the current allocation and (iii) the current performance as shown below.
Examiner additionally notes the alternative rejection Karlsson/Nguyen at item #8  which shows that it was known to apply dynamic performance monitoring/resource reallocation to “iterative workloads" and that the benefits of utilizing workload iterations as the monitoring/control interval rather than time-driven intervals in such scenarios were well understood.
Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsan et al. (Design and performance of a scheduling framework for resizable parallel applications) in view of Karlsson (US 2006/0294044 A1).

Claims 1, 9, and 16:
Sudarsan discloses the limitations as shown in the following rejections: 
obtaining a current performance (performance data) of at least one iterative workload (iterative application)(see at least pg. 50, § 3) disclosing a system “which schedules and monitors jobs and gathers performance data in order to make resizing decisions based on application performance…the application is iterative, with the amount of computation done in each iteration being roughly the same…we use applications with a single outer iteration, and with one or more large computations dominating each iteration…The metric used to measure performance is the time taken to compute each iteration.” 
determining an adjustment to a current allocation of at least one resource (e.g. processors) allocated to the at least one iterative workload by evaluating, for each iteration of the at least one iterative workload, a representation (performance prediction model) of a relationship between: (i) the current allocation of the at least one resource allocated to the at least one iterative workload…and (iii) the current performance (e.g. time to complete latest iteration) of the at least one iterative workload (at least pg. 51-52, § 3.1.4 - 3.1.5) Exemplary quotations:
“After each iteration, a resizable application contacts the Remap Scheduler with its latest iteration time. The Remap Scheduler contacts the Performance Profiler to retrieve information about the application’s past performance and decides to expand or shrink the number of processors assigned to an application (pg. 52, § 3.1.5, first para)…A simple performance model is used to predict an application’s performance using past results. Based on the prediction, the scheduler decides whether an application should expand, contract or maintain its current processor size. The model uses performance results from an application’s 

initiating an application of the determined adjustment to the current allocation of the at least one resource for the at least one iterative workload (at least pg. 53, § 3.2.1)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (pg. 51, Fig. 1; pg. 48, Abstract).
As disclosed in at least pg. 52, § 3.1.5, Sudarsan’s described embodiment utilizes a simple performance model and scheduling policy to optimize resource utilization efficiency but does not consider application desired performance targets/goals and does not specifically disclose “(ii) a performance metric” is part of the model and/or adjustment process.
Karlsson however discloses (¶0014, 0017, 0055; FIG. 1, 4) analogous methods for adjusting a consumer/workload’s current allocation (“weights”/”shares”; “u(k)”) of at least one resource to achieve workload performance goals. Karlsson further discloses (¶0015, 0022, 0027, 0031, 0033, 0038-0041, 0043, 0066; FIG. 2) the methods include evaluating a performance model and cost function (representation) which relates (i) the current allocation of the at least one resource  (“weights”/”shares”; “u(k)”), (ii) a performance metric (performance goals; “yref(k)”), and (iii) the current performance (measured performance “y(k)”). A detailed mapping from Karlsson model variables to claim terms can be found in the alternative Karlsson/Nguyen rejection at iterm #7 below and/or pg. 2-3 of the 09/17/2021 NF OA.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to substitute Sudarsan’s “simple performance model” and allocation policy with Karlsson’s advanced performance prediction and control model because it facilitates dynamic allocation tuning across a 

Claims 2 and 10:
The combination of Sudarsan/Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the performance metric (performance goals; “yref(k)”) comprises a nominal value of a predefined service metric  (e.g. response time, throughput) (¶0003, 0007, 0022) disclosing the performance goal represents the expected/agreed value for metric set forth in an SLA.

Claims 3, 11, and 17:
The combination of Sudarsan/Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the current performance of the at least one workload comprises a current value of a variable that tracks a given predefined service metric (e.g. response time, throughput) of the at least one workload (¶0003, 0014, 0017, 0022, 0031; FIG. 3-4).

Claim 4:
The combination of Sudarsan/Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein a current error of the variable that tracks the given predefined service metric of the at least one workload comprises a difference between the current value of the given predefined service metric and a corresponding predefined target value (performance goal) for the at least one predefined service metric (¶0031: “yref(k) - y(k)”).

Claims 5, 12, and 18:
The combination of Sudarsan/Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein one or more of an amount and a percentage of the determined adjustment to the current allocation of the at least one resource for each iteration of the at least one iterative workload is limited in at least ¶0068, 0028, 0031, 0042, 0062 in the combination with Sudarsan set forth above where the control interval corresponds to a workload iteration.

Claims 6, 13, and 19:
The combination of Sudarsan/Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the at least one workload comprises one workload and wherein the representation comprises an analytic representation of a quadratic representation (quadratic cost function) of the relationship. (¶0031-0035, 0039, 0041-0043, 0046, 0067); “the controller 10's design (e.g., controller 10A of FIG. 4) aims at minimizing the following quadratic cost function” (¶0041).

Claims 7, 14, and 20:
The combination of Sudarsan/Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the at least one workload comprises a plurality of workloads and wherein the representation comprises a quadratic representation (quadratic cost function) of the relationship. (¶0031-0035, 0041-0043, 0046, 0067); “the controller 10's design (e.g., controller 10A of FIG. 4) aims at minimizing the following quadratic cost function” (¶0041). See also Sudarasan: “The model uses performance results…to construct a quadratic interpolant of the performance of the application”

Claims 8 and 15:
The combination of Sudarsan/Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein a sum of the at least one resource is constrained to an available amount of the at least one resource (¶0028, 0031, 0062).

ALTERNATIVE REJECTION

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2006/0294044 A1) in view of Nguyen et al. (Using Runtime Measured Workload Characteristics in Parallel Processor Scheduling).
The following references are also cited below to support a conclusion of obviousness:
Azhar “SLOOP: QoS-Supervised Loop Execution to Reduce Energy on Heterogeneous Architectures”
Thamsen “Continuously Improving the Resource Utilization of Iterative Parallel Dataflows”

Claims 1, 9, and 16:
Karlsson discloses the limitations as shown in the following rejections:
obtaining a current performance (performance metric measurements “y(k)”) of at least one…workload (workload/flow/consumer); (¶0014, 0017, 0022, 0031, 0055; FIG. 1, 4); “monitor performance of the consumers (e.g., "flows" or "workloads"), such as throughput and latency (¶0014)… Let y(k)=[y1(k) . . . yN(k)]T be the vector of the performance metrics (either latency or throughput in this example) of the N workloads (e.g., the N flows of FIG. 1), measured at the beginning of interval k“ (¶0031).

determining an adjustment to a current allocation (“weights”/”shares”; “u(k)”) of at least one resource allocated to the at least one…workload by evaluating, for each [sampling interval/period, regarding “each iteration” see in view of Nguyen below] of the at least one…workload, a representation (model & cost function) of a relationship between: (i) the current allocation of the at least one resource allocated to the at least one…workload, (ii) a performance metric (performance goals; “yref(k)”), and (iii) the current performance (measured performance “y(k)”) of the at least one…workload (¶0022, 0027, 0031, 0033, 0038-0041, 0043, 0066; FIG. 2). Exemplary quotations:
“the mapping from the N workload shares (u(k)) to the N measured performance metrics (y(k)), such as response times or throughputs, can be described by the following multiple-input-multiple-output (MIMO) model (¶0033)…controller 10 may be implemented as a Self-tuning regulator (STR). STRs are one of the most commonly used and well-studied adaptive controllers. STRs have two parts: an estimator and a control law, which are usually invoked at every sample period. The most commonly used estimator in STRs is recursive least-squares (RLS). The purpose of this estimator is to dynamically estimate a model of the system relating the measured metrics with the actuation. The control law will then, based on this model, set the actuators in attempt to achieve the desired performance (¶0038)…Typically, estimator 402 and control law 401 are invoked at every sample period. Estimator 402 dynamically estimates a model 403 of the computing system 15 relating the measured metrics 102 with the actuation 41 (e.g., change in weight assignments) (¶0039)…an optimal controller 10A…is derived by explicitly capturing the dependency of the cost function J on u(k)” (¶0043).

initiating an application of the determined adjustment to the current allocation of the at least one resource for the at least one…workload (¶0020, 0024, 0026-0028, 0039, 0068).
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (FIG. 1, 4, ¶0065).


As noted above, Karlsson establishes a sampling interval and evaluates the model and determines resource adjustments at each interval (¶0031, 0038-0039, 0069). Karlsson does not specifically disclose the workloads being controlled are iterative workloads and thus also does not disclose utilizing control intervals that corresponds to workload iterations.
However, iterative applications are an old and well-known workload category, including in the context of runtime performance monitoring and resource reallocation as shown by Nguyen (pg. 159, § 3.2; pg. 163, § 4.4) teaching obtaining a current performance of at least one iterative workload and determining an adjustment to a current allocation of at least one resource allocated to the iterative workload at each iteration of the iterative workload instead of fixed time intervals:
“This difficulty could be resolved by measuring efficiencies and speedups over relatively long intervals of time. Unfortunately…long measurement intervals increase the latency of the scheduler in responding to changes…Thus, we instead exploit a characteristic shared by a large variety of scientific parallel applications. In particular, we currently consider only iterative parallel applications. An iterative application is one in which the majority of the execution is driven by a sequential loop (whose bodies may be entirely general, involving the execution of many parallel phases, subroutine calls, etc.) a. Empirical evidence shows that successive iterations tend to behave similarly, so that measurements taken for a particular iteration are good predictors of near future behavior. Thus, for such applications, we equate a measurement interval to an application iteration, providing a basis by which to reasonably compare a job's performance as its processor allocation is varied” (pg. 159, § 3.2 emphasis added)…we have implemented application level dynamic scheduling only at iteration boundaries; the applications examine and adjust to the number of available processors each time they begin an iteration, but do not do so while executing any one iteration” (pg. 163, § 4.4).



1 pg. 3, § 2; Thamsen2 pg. 1, Abstract; pg. 3, § III-A).

Claims 2 and 10:
The combination of Karlsson/Nguyen discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the performance metric (performance goals; “yref(k)”) comprises a nominal value of a predefined service metric  (e.g. response time, throughput) (¶0003, 0007, 0022) disclosing the performance goal represents the expected value for metric set forth in an SLA.

Claims 3, 11, and 17:
The combination of Karlsson/Nguyen discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the current performance of the at least one workload comprises a current value of a variable that tracks a given predefined service metric (e.g. response time, throughput) of the at least one workload (¶0003, 0014, 0017, 0022, 0031; FIG. 3-4).

Claim 4:
The combination of Karlsson/Nguyen discloses the limitations as shown in the rejections above. Karlsson further discloses wherein a current error of the variable that tracks the given predefined service metric of the at least one workload comprises a difference between the current value of the given predefined service metric and a corresponding predefined target value (performance goal) for the at least one predefined service metric (¶0031: “yref(k) - y(k)”).

Claims 5, 12, and 18:
The combination of Karlsson/Nguyen discloses the limitations as shown in the rejections above. Karlsson further discloses wherein one or more of an amount and a percentage of the determined adjustment to the current allocation of the at least one resource for each iteration of the at least one iterative workload is limited in at least ¶0068, 0028, 0031, 0042, 0062 in the combination with Nguyen set forth above where the control interval corresponds to a workload iteration.

Claims 6, 13, and 19:
The combination of Karlsson/Nguyen discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the at least one workload comprises one workload and wherein the representation comprises an analytic representation of a quadratic representation (quadratic cost function) of the relationship. (¶0031-0035, 0039, 0041-0043, 0046, 0067); “the controller 10's design (e.g., controller 10A of FIG. 4) aims at minimizing the following quadratic cost function” (¶0041).



Claims 7, 14, and 20:
The combination of Karlsson/Nguyen discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the at least one workload comprises a plurality of workloads and wherein the representation comprises a quadratic representation (quadratic cost function) of the relationship. (¶0031-0035, 0041-0043, 0046, 0067); “the controller 10's design (e.g., controller 10A of FIG. 4) aims at minimizing the following quadratic cost function” (¶0041).

Claims 8 and 15:
The combination of Karlsson/Nguyen discloses the limitations as shown in the rejections above. Karlsson further discloses wherein a sum of the at least one resource is constrained to an available amount of the at least one resource (¶0028, 0031, 0062).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20100299655 A1 discloses sampling interval examples include “An interval may be defined by periods of time, iterations of a routine, a triggering  event, a specific number of triggering events, expiration of a counter”.
US 20070276512 A1 and US 20100091786 A1 are directed to techniques for tuning multivariable model predictive controllers
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

/P. M./
Paul Mills
02/07/2022                                                                                                                                                                                              
/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Streaming applications (e.g., in multimedia) spend the majority of their time inside loops with multiple iterations, where each iteration typically does the computation…iteration boundaries provide a natural granularity for monitoring and scheduling, compared to fixed-time intervals…Computations in successive iterations are logically related yet use a new set of data. Thus, scheduling decisions (e.g., switching between cores) taken at iteration boundaries can minimize the performance penalties because of data movement. For this reason, our approach is to monitor the behavior of past iterations to predict the behavior of the next iterations”
        
        2 “improve the resource utilization at runtime using the repetitive nature of iterative dataflow programs. Based on runtime statistics gathered in previous iterations, the resource allocation is adapted dynamically at the synchronization barriers between iterations. This approach has two advantages: First, at barriers detailed statistics can be available, even for parallelly executed task pipelines. Second, at barriers dataflows can be adapted without complex handling of intermediate task state.”